Title: To Thomas Jefferson from C. W. F. Dumas, 12 September 1786
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La Haie, 12e. 7bre. 1786

Si j’ai différé de répondre à la Lettre dont Votre Excellence m’a honoré en date du 6 May à son retour d’Angleterre, ce n’est point par négligence, mais par la nature même et un concours de choses tant particulieres que publiques qui se passent ici, et dans lesquelles je suis tellement ou interessé ou initié, que je n’ai pu, sans risquer de compromettre cette République, ses Alliés, moi-même, et sans me rendre même suspect d’imprudence, écrire rien dans le lointain. D’ailleurs je me flattois toujours, au milieu des troubles journaliers, de les voir terminer paisiblement. Outre cela, ma santé a été fréquemment dérangée; moi-même avec ma famille, affligé de la perte d’une Belle-fille fort aimée de nous tous, morte inopinément à l’âge de 24 ans, et laissant mon Beau-fils Veuf avec deux petits Enfants. Joignez à cela, Monsieur, les embarras où me laisse toujours la Trésorerie des Etats-Unis, faute d’ordre pour pouvoir toucher mes Arrérages. Tout cela me fait espérer, que Votre Excellence me pardonnera ce long silence. Aujourd’hui, que la paix interne de la République paroît s’éloigner encore, je ne veux plus différer; [et je profite d’un Courier que Mr. le Ms. de Verac dépechera demain matin non seulement pour vous écrire la présente, mais aussi pour le charger d’un paquet séparé, où Votre Excellence trouvera un Exemplaire d’une Vie estimée de Mr. Turgot, pour Elle, et un autre pour Mr. Franklin à Philadelphie, que je La prie de vouloir bien lui acheminer promptement. J’en ai ajouté encore deux, l’un pour Mr. Jn. Jay, et l’autre pour Mr. Robert Morris.]
La Guerre civile vient enfin d’éclater. L’obstiné Stathouder désesperant d’engager, par toutes sortes d’artifices, ses concitoyens dans quelques voies de fait [qui] lui donnassent au moins des prétextes pour attenter à leurs libertés, leve enfin le masque, et se permet toutes celles que la fureur et la lâcheté tyrannique peut suggérer. Votre Excellence pourra voir passablement par la Gazette de Leide, la plus véridique de toutes, ce qui se passe ici. Je n’entrerai donc dans aucun détail. J’ajouterai seulement, que toutes ces violences ont, non seulement augmenté prodigieusement la haîne et le nombre des Bourgeoisies patriotiques, mais aussi, ce qui est essentiel, rendu à peu près unanime l’Assemblée de Leurs Noblesses et Grands Pensionnaires où personne n’ose plus s’opposer aux Résolutions vigoureuses qui s’y prennent. Il y a apparence que celle de suspendre le Stathouder, Aggresseur de toutes ses fonctions dans cette Province, sera prise cette semaine. [Cinq villes,  savoir Dordrecht, Gouda, Schoonhöven, Alkmar et Monnikendam sont déjà de cet Avis.] Et quant à l’Assemblée des Etats-Generaux, où jusqu’ici la pluralité des Membres, par des pratiques familieres à une longue usurpation, a été à la dévotion du Stathouder, la division ne pourra manquer de s’y mettre incessamment, par le parti que prennent leurs maîtres, notamment Overyssel, Groningue, Zélande et Frise, d’interdire, à l’exemple de la Hollande, aux troupes de leur répartition de se laisser employer.
Au moment où j’écris ceci, j’apprends que le simulacre tronqué des prétendus Etats d’Utrecht assemblés dans la petite Ville subjuguée d’Amersfort, n’ose plus insister auprès du Stathouder sur l’envoi, concerté avec lui, de troupes dans leur Province, et commence à parlementer pour obtenir l’intervention, ci-devant rejetée avec dédain, de la Hollande entre eux et la Ville d’Utrecht. Je prévois que la Majorité tyrannique des Etats de Gueldre se verra bientôt réduite à la même extrêmité. En attendant, leur moteur, le Stathouder, plein de terreur, se fait entourer dans son château du Loo par ce qu’il a pu ramasser de troupes, et se rend de difficile accès, crainte de quelque Harmodius ou Aristogiton. De ce côté-ci les troupes réglées les Corps Bourgeois francs, le Canon, les Munitions &c. de la Province d’Hollande continuent de marcher pour couvrir Utrecht, où d’ailleurs on est disposé à se battre s’il le faut à toute outrance; tandis que le Stathouder et les Oligarches Gueldrois qui lui sont devoués, n’osent dégarnir les grandes villes du pays comme Nimegue, Arnhem, et Zutphen, des troupes qu’ils y ont pour enbrider les Bourgeoisies.
Voilà le Tableau très-racourci, mais fidele des Affaires internes de la République. Celui que me fait Votre Excellence des termes où en sont les Etats-Unis vis-à-vis des Anglois, me plait autant pour le fond, que pour la maniere dont il est touché. Car j’ai été et suis toujours d’avis que la cordialité ne peut exister entre eux et nous, que lorsqu’ils ne pourront plus prétendre à aucune des supériorités qu’ils s’arrogent.
Je prendrai dans peu la liberté que Votre Excellence m’a permise, de tirer sur Elle à l’ordre de Mrs. Nic. & Jb. van Staphorst, pour le Semestre de mon Salaire annuel de 13 cents Dollars, échu le 19 Octobre prochain, la somme de 650 Dollars, ou 1625 florins courant d’hollande, La priant de vouloir bien faire honneur à ma Traite. Je suis avec un très-grand respect,5 De Votre Excellence, Le très-humble et très-obéissant Serviteur,

C W F Dumas


Des Amis m’ont prié d’acheminer les deux incluses pour Phila[delphie.]

 